Title: From George Washington to Joseph Woodbridge, 5 August 1781
From: Washington, George
To: Woodbridge, Joseph


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 5th Augt 1781.
                        
                        I have received your favr of the 24th of last Month and am obliged by the offer which you have made of the Cannon
                            saved out of the Wreck of the Culladen—such Guns would be valuable to the Continent; but you must know our difficulties in
                            regard to making payment—If you will however let me know your lowest price and longest Credit, I will endeavour to make a
                            Contract with you, on terms which will be certainly complied with and in a manner that will not make you liable to loss by
                            depreciation. I am &c.

                    